PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Conrad, et al.			     	                 :				    
	
Application No.  16/327,602
:	DECISION ON PETITION
Filed:         February 22, 2019
:
Attorney Docket No. 132793-3 KGB

This is a decision on the petition under 37 CFR 1.181 to withdraw the holding of abandonment, filed on June 8, 2021.  This is also a decision on the petition under 37 CFR 1.137(a) filed in the alternative on June 8, 2021.

The petition fee under 37 CFR 1.181 is dismissed.

The petition under 37 CFR 1.137(a) is granted.

This application was held abandoned on May 19, 2021, after no reply was received to the “Corrected Notice of Allowance and Issue Fee Due” mailed February 16, 2021.  The notice set a non-extendable statutory period of reply of three months from its mailing date. No response was received within the allowable period and the application became abandoned on May 19, 2021.  A Notice of Abandonment was mailed June 7, 2021.

Consideration under 37 CFR 1.181

The instant petition was filed on June 8, 2021, wherein petitioner requests that the holding of abandonment be withdrawn because the issue fee was timely paid on January 27, 2021. Further, applicant states that applicant was “unsure” what to do with the Corrected Notice of Allowance and Issue Fee Due and, upon inquiry, was allegedly advised by a representative of the Office that nothing needed to be done.1 

Applicant’s argument has been considered but is not well taken.

A review of the application file history reveals that a Notice of Allowance and Issue Fee Due was first mailed on January 26, 2021, requiring payment of the issue fee.  The issue fee was paid on January 26, 2021, responsively. On February 16, 2021, the Office mailed a “Corrected Notice of Allowance and Issue Fee Due” and “Letter Withdrawing the Notice of Allowance and Issue Fee Due” noting that the 

Reapplication of Issue Fee and Publication Fee:

A new Notice of Allowance and Fee(s) Due is being issued herewith.. The issue fee and any required publication fee set forth in the new Notice of Allowance and Fee(s) Due, including any fee adjustment since the fees were previously paid, must be paid within three months from the mailing date of the new Notice of Allowance and Fee(s) Due. Since fees were previously paid, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Fee(s) Due. The return of part B of the new Notice of Allowance and Fee(s) Due will be considered a request to apply any previously submitted issue fee and publication fee toward the issue fee and any publication fee now due. Failure to timely comply will result in ABANDONMENT of this application. This three-month time period is not extendable under 37 CFR 1.136(a).
	
Additionally, the “Corrected Notice of Allowance and Issue Fee Due stated that, “[t]he issue fee due indicated above does not reflect a credit for any previously paid issue fee in this application.  If an issue fee has been previously paid in this application…the return of Part B of this form will be considered a request to reapply the previously paid issue fee toward the issue fee now due.”  Though applicant filed a “Communication” on March 29, 2021, and “Communication Regarding Corrected Declaration” on April 5, 2021, the record does not reflect that applicant filed a request to reapply the issue fee payment previously paid or returned Part B “Fee Transmittal” of the “Corrected Notice of Allowance and Issue Due” whereby applicant affirmatively informs the Office of applicant’s intent to have the prior issue fee payment reapplied to the “Corrected Notice of Allowance and Issue Fee Due” mailed on February 16, 2021.    

The “Corrected Notice of Allowance and Issue Fee Due” mailed on February 16, 2021, required applicant to either pay the issue fee or request that the previously paid issue fee be reapplied by resubmitting Part B of the Issue Fee Transmittal2.  See MPEP §1306.  Applicant did not file Part B of the Notice of Allowance See MPEP 710.06.  Section 711.02 of the Manual of Patent Examining Procedure, citing 37 CFR 1.135(a) states, in pertinent part, that, “…an application becomes abandoned if applicant "fails to reply" to an office action within the fixed statutory period. This failure may result either from (A) failure to reply within the statutory period, or (B) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period ( 37 CFR 1.135(b)).”   In this case, applicant failed to properly and timely respond to the “Corrected Notice of Allowance and Issue Fee Due” mailed on February 16, 2021, and the application was properly held abandoned on May 19, 2021.  

It is further noted that 37 CFR 1.2 states that:

[a]ll business with the Patent and Trademark Office should be transacted in writing.  The personal attendance of applicants or their attorneys or argents at the Patent and Trademark Office is unnecessary.  The action of the Patent and Trademark Office will be based exclusively on the written record in the Office.  No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.

In view thereof, the alleged instruction by the UPSTO representative that applicant need not take any action in response to the Corrected Notice of Allowance and Issue Fee Due inconsequential to whether the imposition of the holding of abandonment was proper. The record does not reflect that the Corrected Notice of Allowance and Issue Fee Due mailed on February 16, 2021, was withdrawn or vacated. 
Accordingly, applicant was required to file a proper and timely response to the Corrected Notice of Allowance and Issue Fee Due within the statutory period for reply set forth therein.  A proper response was not received within the period allowed; therefore, the application was properly held abandoned on May 19, 2021.  The instant petition is dismissed, accordingly.


Consideration under 37 CFR 1.137(a)

The provisions of 37 CFR 1.137(a) now provide that where the delay in reply was unintentional, a petition may be filed to revive an abandoned application or a lapsed patent pursuant to 37 CFR 1.137(b).  37 CFR 1.137(a) provides:
	
	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
		(2) The petition fee as set forth in § 1.17(m); 

 		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 		and any drawings of the previously filed application.  In an application or patent abandoned for 		failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114. 

The petition under 37 CFR 1.137(a) is granted as applicant has filed a reply to the Corrected Notice of Allowance and Issue Fee Due in the form Part B-Fee(s) Transmittal on June 8, 2021, a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional, and payment of the petition under 37 CFR 1.17(m).3

The application file is directed to the Office of Data Management for further processing.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of the application must be directed to the Office of Data Management at (571) 272-4200. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        

















    
        
            
        
            
        
            
        
            
    

    
        1 Petition, filed June 8, 2021, pgs. 1-2.
        2 After the mailing of a notice of allowance, an applicant can, as an alternative to paying the issue fee, file an additional RCE to continue prosecution of the application, or permit the application to go abandoned. Since paying the issue fee is not the only option for an applicant, the Office must receive, after the notice of allowance has been mailed, express authorization to reapply any previously paid issue fee. Without receiving applicant’s express authorization, the Office cannot know applicant’s intentions with respect to the application and whether or not the previously paid issue fee should be reapplied. 
        
        Therefore, the applicant must affirmatively authorize reapplication of the previously paid issue fee after the mailing of the notice of allowance by returning Part B of form PTOL85, or an equivalent. This is analogous to the Office’s requirement that applicant, after a notice of allowance has been mailed, provide authorization if monies in a deposit account are to be used to pay an outstanding issue fee (see 37 CFR § 1.311). In both instances, the Office must have confirmation of applicant’s intention to pay the issue fee before monies within the possession of the Office may be applied. Therefore, in the situation where an issue fee has been paid, and another notice of allowance is subsequently mailed, applicants are required to timely reply to the Notice by submitting a completed Part B of the form PTOL-85, or its equivalent, in order to request the reapplication of the previously paid issue fee (as of the filing date of the returned Part B), and to update assignee and attorney data. Applicant may also reference Revision of the Notice of Allowance and Fee(s) Due Form (PTOL-85) Concerning a Previously Paid Issue Fee, 1308 OG 60 (July 11, 2006) for further discussion on this matter.
        
        
        3 The authorized deposit account is charged $1,050.00 for the required fee under 37 CFR 1.17(m).